Title: To Thomas Jefferson from Alexander White, 13 July 1802
From: White, Alexander
To: Jefferson, Thomas


          
            Dear Sir
            Woodville 13th. July 1802
          
          I am favoured with yours of 5th. instant. In the course of the summer or autumn I intend to visit the Cavities of Ice, and to make more particular observations than heretofore. Should I in the mean time obtain information which may deserve attention I will communicate it. I am much surprised at Hobans conduct—; his agreement with the late Commissioners, as entered in their Journal, ought perhaps to have been more explicit, but I believe it does not express that he should continue in pay till the buildings should be finished a stipulation which I should have considered so improper, would hardly have escaped my recollection, but we need not depend on memory, the writing will speak for itself. Some years ago both my Colleagues were desirous of getting Hoban out of the way; and amazing exertions were made to find something in his conduct which would justify them in dismissing him. I believe he would then have disputed their right, but I did not understand, either on that occasion, or on a subsequent one, which I am about to mention that he expected to receive his salary after the works should cease—
          
          Towards the close of the year 1800 it was proposed to notify him, that his services would not be required after a certain day, upon a supposition that there would be nothing further done towards carrying on the building till Congress should take [. . .] therein. He made no objection to this in conversation with me, but the shortness of the notice—the time was then prolonged; and a letter written to him amounting to a discontinuance, and there the matter rested till after you came into office, and ordered the works to be proceeded on—After which we continued his salary by an order, implying, according to my remembrance, that it had been discontinued, but the Minutes will shew how far I am accurate I made no note of this transaction—
          Our Harvest is productive beyond example, and the weather generally favourable, though we have at times been interrupted by showers, which promote vegetation in a great degree, but have not been sufficient to affect the Springs or Wells—
          I wish you all the pleasure, during your retirement, which domestic life affords, and remain with sentiments of real regard
          Dear Sir Your Ob Sv
          
            Alexr White
          
        